ANDERSON, J.
The equity of the present bill was
considered and upheld upon a former appeal in the case of Southern States F. & C. Co. v. Whatley, and which is reported in 173 Ala. 101, 55 South. 620. So the sole question to be determined upon the present appeal is whether or not the complainant has satisfactorily established by the proof the- material averments of his bill. The chancery court held that he did, and, after the examination of the evidence, we are.of the opinion that the decree so holding was proper.
It is suggested in brief of counsel for appellant that a mistake has been made in the computation of interest. It seems that the original amount subscribed was $2,500, yet the two notes aggregated $2,600, and- which included six months interest, therefore interest should have been computed from January 7, 1911, instead of July 7, 1910, and which makes a difference of $104. The' decree is hereby corrected so as to be for $2,600 as principal, and $190.65 interest, instead of $294.65, and, under the provision of section 2891 of the Code of 1907, the said decree, as corrected, is affirmed'.
Affirmed.
All the Justices concur. ”